Case 3:19-mj-00562-I\/|DI\/| Document 3 Filed 03/22/19 Page 1 of 2

AO 93 (Rev. i2/09) Search and Seizure Warrant

UNITED STATES DISTRICT CoURT

for the
District of Puerto Rico

In the Matter of the Search of

(Brr`efiy describe the property to be searched
or identify the person by name and address)

One (1) LG brand, Black in color, Seria| Number
710VTPA163928, lNiEl: 353712-09-163928-9

Case No. 19- 5(93_ (/U.F\

\/\_/\_J\./\_I\_/

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Judicia| District of Puerto Rico

 

(identr`j§) the person or describe the property to be searched and give its location)i

One (1) LG brand, Black in color, Seria| Number 710VTPA163928, |ME|: 353712-09-163928-9

The person or property to be searched, described above, is believed to conceal (idenrz)§) the person or describe the
pr operry to be seized).
See Attachment A and B, Affidavit incorporated and made part of this Application for Search
Warrant by reference.

[ find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

 

YoU ARE CoMMANDED re execute this warrant en or before 5 i 971 i lq
(not to exceed 14 days)
|3 in the daytime 6:00 a.m. to 10 p.rn. ij at any time in the day or night as I find reasonable cause has been

established

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
on duty

 

(nome)

El I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
oftrial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate bex) ij for days (m)r to exceed 30).

|j until, the facts justifying, the later specific date of¢\_ 3 `~. ~

  
 

Date and time issued; 03/1312019 f - \"

 

l FE`A 'ssign%rzemi ‘Y i"g\ '3\“"
City and state: San Juan, Puerto Rico Marsha| D. ",Adn U S. Magistrate dege

 

Printed name nnd¢it!e` 'L -‘ _

Case 3:19-mj-00562-I\/|DI\/| Document 3 Filed 03/22/19 Page 2 of 2

AO 93 (Rev. 12/09) Search and Sei:ure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed.' Copy of warrant and inventory left with:
19- §62(/’¢) 03/)3 )zerq L}:¢sop~\ /ii:O A//em~. dec `"Thj/e.cle>

 

Inventory made in the presence of.

 

Inventory of the property taken and name of any person(s) seized:

O»eo; to creek B/¢o/e .-,c wtc 5//\/ are i/Tp/.t/csao,e

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge

De:e.- 03 [/5 [z¢/tj /%[M

E{ecuting officer' s signature

L~/-`s @- ///4/&-(1 gafqu /iije~rf'

Prr'nted name andtitt‘e

 

 

